Exhibit PETROFLOW ENERGY LTD. CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS AS AT AND FOR THE THREE MONTHS ENDED MARCH 31, 2009 Petroflow Energy Ltd. Consolidated Statement of Operations and Deficit Expressed in Canadian Dollars (Unaudited) March 31, December 31, 2009 2008 Assets Current assets Cash and cash equivalents $ 1,290,570 $ 3,027,192 Accounts receivable 11,406,037 14,714,826 Risk management asset 7,409,422 6,620,773 Pre-paids and other 709,475 977,594 20,815,504 25,340,385 Risk management asset 4,031,620 1,338,144 Investment in limited partnership 624,800 611,400 Property and equipment (note1) 183,655,348 167,820,260 Total Assets $ 209,127,272 $ 195,110,189 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 22,337,006 $ 34,194,464 Current portion of obligation under capital lease (note 4) 12,353,476 10,746,665 34,690,482 44,941,129 Bank loan (note 2) 124,113,525 101,764,599 Obligation under capital lease (note 4) 13,300,833 13,550,669 Asset retirement obligations (note 3) 1,586,365 1,520,690 Future income tax 1,238,402 419,000 174,929,607 162,196,087 Shareholders' equity Share capital (note 5) 38,367,472 38,424,897 Warrants (note 5) 103,935 103,935 Contributed surplus (note 5) 6,579,340 6,221,881 Accumulated other comprehensive income 3,233,748 2,232,397 Deficit (14,086,830 ) (14,069,008 ) 34,197,665 32,914,102 $ 209,127,272 $ 195,110,189 Going Concern (see Nature of Operations and Ability to Continue as a Going Concern) Contingencies (note 10) Subsequent events (note 11) See accompanying notes to consolidated financial statements. Approved by the Board of Directors: Signed “Donald Rowden” Director Signed “David V. Elgie” Director 2 Petroflow Energy Ltd. Consolidated Statement of Comprehensive Income (Loss) Expressed in Canadian Dollars (Unaudited) Three months ended March 31, 2009 2008 Revenue Oil, natural gas and natural gas liquid sales $ 9,572,517 $ 10,220,110 Royalties (2,027,510 ) (2,258,201 ) 7,545,007 7,961,909 Interest and other 1,522 18,105 7,546,529 7,980,014 Expenses Operating 3,577,046 1,706,553 Transportation - 118,741 Depletion and depreciation 3,408,908 2,188,125 Accretion 29,147 15,337 Stock-based compensation (note 5) 357,459 291,454 General and administrative 2,146,441 1,199,928 Interest and financing costs 1,974,160 1,574,018 11,493,161 7,094,156 Net income (loss) before other items (3,946,632 ) 885,858 Realized gain (loss) on derivative instruments 1,449,496 (77,988 ) Unrealized gain (loss) derivative instruments 3,290,168 (2,981,107 ) Foreign exchange gain (loss) (5,355 ) 14,357 Net income (loss) before income taxes 787,677 (2,158,880 ) Future income tax expense 805,499 - Net loss for the period (17,822 ) (2,158,880 ) Deficit, beginning of the period (14,069,008 ) (18,359,187 ) Deficit, end of period $ (14,086,830 ) $ (20,518,067 ) Net loss for the year per common share Basic and diluted $ (0.00 ) $ (0.07 ) Weighted average common shares outstanding Basic and diluted 29,865,715 29,242,344 See accompanying notes to unaudited consolidated financial statements. 3 Petroflow Energy Ltd. Consolidated Statement of Comprehensive Income (Loss) Expressed in Canadian Dollars (Unaudited) Three months ended March 31, 2009 2008 Net loss $ (17,822 ) $ (2,158,880 ) Other comprehensive loss Foreign currency translation adjustment 1,001,351 (196,623 ) Comprehensive loss $ 983,529 $ (2,355,503 ) Consolidated Statement Accumulated Other Comprehensive Income (Loss) Expressed in Canadian Dollars (Unaudited) Three months ended March 31, 2009 2008 Accumulated other comprehensive income (loss), beginning of period $ 2,232,397 $ (2,930,815 ) Foreign currency translation adjustment 1,001,351 (196,623 ) Accumulated other comprehensive income (loss), end of period $ 3,233,748 $ (3,127,438 ) See accompanying notes to unaudited consolidated financial statements. 4 Petroflow Energy Ltd. Consolidated Statement of Cash Flows Expressed in Canadian Dollars (Unaudited) Three months ended March 31, 2009 2008 Cash provided by (used in): Operating activities Net Loss $ (17,822 ) $ (2,158,880 ) Non cash items: Depletion and depreciation 3,408,908 2,188,125 Accretion 29,147 15,337 Unrealized (gain) loss on derivative instruments (3,290,168 ) 2,981,107 Stock-based compensation 357,459 291,454 Future income tax recovery 805,499 - 1,293,023 3,317,143 Changes in non-cash working capital (12,210,080 ) (2,427,557 ) (10,917,057 ) 889,586 Financing activities Increase in bank loan 20,011,978 11,100,499 Common shares repurchased (57,426 ) - Capital lease payments (net) (2,315,206 ) (520,777 ) 17,639,346 10,579,721 Investing activities Expenditures on property, plant and equipment (12,020,663 ) (12,186,047 ) Net change in non-cash investing items 3,507,381 1,019,541 (8,513,283 ) (11,166,506 ) Change in cash and cash equivalents (1,790,993 ) 302,802 Effect of foreign currency rate changes on cash and cash equivalents 54,371 (122,443 ) Cash and cash equivalents, beginning of period 3,027,192 801,804 Cash and cash equivalents, end of period $ 1,290,570 $ 982,163 Cash interest paid $ 1,312,199 $ 724,411 Cash interest received $ 1,256 $ 18,105 Non-Cash capital expenditure through leases $ 3,135,291 $ 1,927,161 See accompanying notes to unaudited consolidated financial statements. 5 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) SIGNIFICANT ACCOUNTING POLICIES The interim consolidated financial statements of Petroflow Energy Ltd. (the “Company” or “Petroflow”) have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”), following the same accounting policies and methods of computation as the consolidated financial statements of the Company for the year ended December 31, 2008.These interim consolidated financial statements do not include all disclosures required in the annual consolidated financial statements and should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto for the year ended December 31, 2008. NATURE OF OPERATIONS AND ABILITY TO CONTINUE AS A GOING CONCERN Petroflow Energy Ltd. (the “Company” or “Petroflow”) is an oil and natural gas company involved in the exploration, development and production of oil and natural gas in Oklahoma, Texas and Alberta.The Company was incorporated under the Nova Scotia Companies Act in 1974 and during 1994 was continued under the Canada Business Corporations Act. These unaudited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles as applicable to a going concern which assumes that the Company will be able to recognize its assets and discharge its liabilities in the normal course of business for the foreseeable future. Petroflow has had positive cashflow from operations in the last five quarters, however the Company has a working capital deficiency of $13,874,978 and a reported net loss of $17,822 in the current quarter. The Company is faced with a number of uncertainties which could impact the Company’s ability to continue as a going concern. These uncertainties include: a) If there are continued weak petroleum prices and natural gas prices, this will affect the ability of the Company to generate cash flows from its operations at satisfactory levels. b) The current recession and resulting equity market decline has delayed the Company’s ability to raise funds to continue its drilling programs. c) The Company has a US$110 million revolving credit facility with a banking syndicate.The Company was in compliance with its financial covenants as at March 31, 2009. Our internal financial projections indicate that the Company will continue to meet its financial covenants, however, elements outside of our control might develop that may affect these covenants.There is no assurance that future defaults if any will be waived, however, the company has historically received a waiver for all covenant defaults to date. d) Subsequent to March 31, 2009, Guaranty Financial Group Inc., a member of the Company’s banking syndicate announced that it and its wholly-owned subsidiary, Guaranty Bank (collectively “Guaranty”) had consented to the issuance of an Order to Cease and Desist (the “Order”) by the Office of Thrift Supervision in the United States. Under the Order, Guaranty has to raise additional capital or it will agree to consent to a merger with another bank or enter into a voluntary liquidation. Management’s plan for addressing the above uncertainties is as follows: a) Operating cash flows are projected to be positive in the current oil and gas price environment.To mitigate the risk to operating cash flows, the Company has put in place additional natural gas and oil derivative contracts in the United States which should allow the Company to maintain positive cash flows for the remainder of the 2009 year and into 2010. b) The Company has restricted capital projects for the 2009 year to closely match the cash flows generated from operations. 6 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) c) The Company is actively working with providers of equity capital and other forms of capital to supply necessary funds to assist the Company in its current and long term development plans. d) Petroflow’s primary area of focus in Oklahoma has historically generated low finding, development and acquisitions (FD&A) costs.This trend is expected to continue based on the Company’s proved undeveloped reserves and recent negotiations with drilling contractors and other service providers.The Company believes low FD&A costs will enhance its ability to attract equity investment. e) The current bank loan is based on proved oil and gas reserve values with a US $200,000,000 revolving credit facility of which US $110,000,000 is available. The Company believes that sufficient security is available to continue the current availability of this facility at this level.The Company’s banking syndicate has worked with the Company in the past and continues to support the Company. f) Management of the Company does not anticipate that the Order will have any effect on the terms of its Amended Facility with the banking syndicate. There can be no assurance that the steps management is taking will be successful.These financial statements do not give effect to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities at amounts different from those reflected in these financial statements; such adjustments could be material. 1. PROPERTY AND EQUIPMENT March 31, 2009 December 31, 2008 Property and natural gas properties, at cost $ 211,631,689 $ 191,949,022 Less: Accumulated depletion and depreciation (27,976,341 ) (24,128,762 ) $ 183,655,348 $ 167,820,260 Costs associated with undeveloped land of $1,354,795 (2008 - $1,325,739) have been excluded from the depletion calculation for the three months ended March 31, Future development costs for the proved reserves of $61,866,325 (2008 - $105,248,312) have been included in the depletion calculation. The Company did not capitalize any general and administrative costs during the periods presented. 7 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) 2. BANK LOAN The Company has a U.S. $200,000,000 revolving credit facility with a banking syndicate. This facility is dependent upon continued yearly reserve additions, with current availability of U.S. $110,000,000.The revolving credit facility has a maturity date of January 1, 2012.There is an interest rate floor on the Amended Facility of 5.5%.As at March 31, 2009 a total of $124,113,525 (U.S. $99,322,603) was drawn on this facility (December 31, 2008 - $101,764,599 (U.S. - $83,222,603).For the three months ended March 31, 2009 $1,125,609 (U.S. - $905,573) was incurred as interest expense on the revolving credit facility. The Company’s credit facility has restrictive covenants that include debt to EBITDA ratios and bank debt to EBITDA ratios to be calculated on a rolling quarterly basis, based on the proceeding four quarters results of its US Subsidiary.The debt to EBITDA ratios may not exceed the following: March 31, 2009 5.5:1 June 30, 2009 5.5:1 September 30, 2009 5.5:1 December 31, 2009 4.5:1 The Company was in compliance with all of its financial covenants as at March 31, On April 8, 2009, Guaranty Financial Group Inc., a member of the Company’s banking syndicate announced that it and its wholly-owned subsidiary, Guaranty Bank (collectively “Guaranty”) had consented to the issuance of an Order to Cease and Desist (the “Order”) by the Office of Thrift Supervision in the United States. Under the Order, Guaranty has to raise additional capital or it will agree to consent to a merger with another bank or enter into a voluntary liquidation.Accordingly, management of the Company does not anticipate that the Order will have any effect on the terms of its Amended Facility with the banking syndicate. 3. ASSET RETIREMENT OBLIGATIONS The Company’s asset retirement obligations resulted from net ownership interest in petroleum and natural gas assets including well sites, a gathering systems and processing facilities.The Company estimates the total undiscounted amount of cash flows required to settle its asset retirement obligations is approximately $8,954,956 (December 31, 2008 - $9,105,357) which will be incurred between 2009 and 2048.A credit adjusted risk free rate of 8% was used to calculate the fair value of the asset retirement obligation. Balance as of January 1, 2009 $ 1,520,690 Accretion expense 29,147 Additions and other 36,532 Total ARO at March 31, 2009 $ 1,586,369 8 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) 4.OBLIGATION UNDER CAPITAL LEASE A summary of the obligations under capital lease is as follows: 2009 $ 11,075,259 2010 12,930,013 2011 5,040,973 2012 123,022 Total minimum lease payment 29,169,267 Less amount representing annual interest at 12.0% (3,514,955 ) 25,654,312 Less current portion (12,353,478 ) $ 13,300,833 5. SHARE CAPITAL a) Authorized An unlimited number of Common Shares, with one vote per share and an unlimited number of Preferred Shares, issuable in series (no Preferred Shares have been issued to date). b) Outstanding and Issued: Number of Shares Amount Balance at December 31, 2008 29,571,094 $ 38,424,897 Shares Purchased (38,500 ) (57,426 ) Balance at March 31, 2009 29,532,594 $ 38,367,472 b) Warrants Number of Warrants Amount Balance at March 31, 2009 and December 31, 2008 1,692,000 $ 103,935 Normal Course Issuer Bid Petroflow received regulatory approval under Canadian securities laws to purchase Common Shares under a Normal Course Issuer Bid.The Company is entitled to purchase, for cancellation, up to 1,829 common shares per day on or before March 31, 2009 and 1000 common shares per day thereafter which commenced on February 6, 2009 and terminates on February 5, 2010. 9 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) c) Stock options: The Company maintains a stock option plan, which is governed by the Compensation Committee.All directors, officers and certain employees and consultants are eligible to participate in the plan.Under the plan, the Company may grant options for up to 10% of the issued and outstanding common shares.The aggregate number of options that may be granted to any one individual (excluding consultants) must not exceed five percent of the total issued and outstanding common shares and must not exceed two percent of the total issued and outstanding common shares for those granted to consultants.Options are granted at exercise prices equal to the estimated fair value of the shares at the date of grant and are exercisable pursuant to the following vesting schedule, 1/3 on the date of grant, 1/3 on the 1st anniversary of the grant and 1/3 on the 2nd anniversary of the date of grant.Options expire on or before five years from the date of grant. Three months ended Year ended March 31, 2009 December 31, 2008 Weighted Weighted average average Number of exercise Number of exercise Options price Options price Outstanding, beginning of period 2,898,600 $ 2.82 2,476,200 $ 2.01 Granted 60,000 1.34 672,000 5.61 Exercised - - (228,750 ) 2.17 Cancelled (76,400 ) 2.75 (20,850 ) 3.21 Outstanding, end of period 2,882,200 $ 2.79 2,898,600 $ 2.82 d) Fair Value of Options: Compensation costs attributable to share options granted are measured at fair value at the grant date and expensed over the expected exercise time-frame with a corresponding increase to contributed surplus.Upon exercise of the stock options, consideration paid by the option holder together with the amount previously recognized in contributed surplus is recorded as an increase to share capital.The fair value of each option granted is estimated on the date of grant using the Black-Scholes options pricing model with the following weighted average assumptions for the three month period ended March 31: Three months ended Year ended March 31, 2009 December 31, 2008 Dividend yield 0% 0% Expected volatility 134% 89% Risk free rate of return 1.07% 1.09% Expected option life 2 - 5 years 2 - 5 years 10 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) e) Contributed Surplus: Three months ended Year ended March 31, 2009 December 31, 2008 Balance, beginning of year $ 6,221,881 $ 3,369,281 Stock-based compensation expense 357,459 3,172,349 Exercise of stock options - (319,749 ) Balance, end of period $ 6,579,340 $ 6,221,881 6.SEGMENTED INFORMATION While Petroflow only has operations in the oil and gas exploration and production industry, we are organizationally structured along geographic operating segments. Our current operating segments are the United States and Canada. A summary of segmented information for the three months periods ended March 31, 2009 and 2008 is presented below: Three months ended March 31, 2009 Canada USA Consolidated Oil and gas sales (net of royalties) $ 73,822 $ 7,471,185 $ 7,545,007 Total revenue (net of royalties) 73,982 7,472,547 7,546,529 Operating expenses 76,227 3,500,818 3,577,045 Depletion, depreciation and accretion 121,377 3,316,677 3,438,055 General and administrative expenses 791,746 1,354,695 2,146,441 Interest expense - 1,974,160 1,974,160 Income (loss) before income taxes (1,278,183 ) 2,065,860 787,677 Capital expenditures - 15,155,954 15,155,954 Property and equipment 3,044,234 180,611,113 183,655,348 Total assets 5,909,299 201,408,703 207,318,002 Three months ended March 31, 2008 Canada USA Consolidated Oil and gas sales $ 235,961 $ 9,984,149 $ 10,220,110 Total revenue 179,462 7,800,552 7,980,014 Operating expenses 74,432 1,632,121 1,706,553 Depletion and depreciation 210,716 1,977,409 2,188,125 General and administrative expenses 634,411 565,517 1,199,928 Interest expense 1,605 1,572,413 1,574,018 Loss before other income (726,333 ) 1,612,191 885,858 Total Capital expenditures 10,373 18,556,738 18,567,111 Property and equipment 4,845,300 106,916,981 111,762,281 Total assets 10,454,787 110,309,175 120,763,962 11 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) 7.FINANCIAL INSTRUMENTS AND RISK MANAGMENT The Company’s financial assets and liabilities are comprised of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities, investment in limited partnership, risk management assets (liabilities), capital lease obligations and bank loan.Risk management assets (liabilities) arise from the use of derivatives.Discussions of risk associated with assets (liabilities), fair values of assets (liabilities) and summarized information related to risk management positions are detailed below: In January 2009, the Emerging Issues Committee of the CICA issued EIC-173, “Credit Risk and the Fair Value of Financial Assets and Financial Liabilities” which applies to interim and annual financial statements for periods ending on or after January 20, 2009. The adoption of this standard had no impact on the Company’s presentation of its financial position or results of operations as at March 31, 2009. Fair value of Financial Instruments The Company's financial instruments recognized in the balance sheet consist of cash and cash equivalents, accounts receivable, investment in limited partnership, accounts payable and accrued liabilities and the bank loan. The carrying values of these financial instruments other than investment in limited partnership and bank loan approximate their fair market value due to their demand nature or relatively short periods to maturity.The fair value of the unquoted investment in limited partnership cannot be practically determined. The carrying value of the bank loan approximates its fair value as the interest is charged at current market rates.Risk management assets (liabilities) are mark-to-market at the end of each balance sheet date. The estimation of the fair value of commodity derivatives incorporates forward prices and adjustments for quality or location which are compared to quotes received from other Marketers to ensure reasonability. The fair value of financial assets and liabilities are as follows: As at March 31, As at December 31, 2009 2008 Carrying Carrying Amount Fair Value amount Fair Value Financial assets: Held-for-trading: Cash and cash equivalents $ 1,290,570 $ 1,290,570 $ 3,027,192 $ 3,027,192 Risk management assets* 11,441,042 11,441,042 7,958,917 7,958,917 Loans and receivables: Accounts receivables 9,596,767 9,596,767 14,714,826 14, 714,826 Financial Liabilities: Held-for-trading: Accounts payable and accrued liabilities 20,527,736 20, 527,736 34,194,464 34,194,464 Investment in limited partnership 624,800 624,800 611,400 611,400 Long term debt 124,113,525 124,113,525 101,764,599 101,764,599 12 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) Net risk management position As at March 31, As at December 31, 2009 2008 Risk management assets Current asset $ 7,409,422 $ 6,620,773 Long term asset 4,031,620 1,338,144 Net risk management asset $ 11,441,042 $ 7,958,917 Summary of unrealized risk management positions As at March 31, 2009 As at December 31, 2008 Asset Liability Net Asset Liability Net Commodity Prices Natural Gas $ 9,836,581 $ - $ 9,836,581 $ 6,023,612 $ - $ 6,023,612 Crude Oil 1,604,461 - 1,604,461 1,935,305 - 1,935,305 Total Fair Value $ 11,441,042 $ - $ 11,441,042 $ 7,958,917 $ - $ 7,958,917 Commodity Price Risk The Company is exposed to market risks resulting from fluctuations in commodity prices and from time to time may enter into financial commodity contracts to manage its commodity price exposure.The objective is to mitigate the risk of commodity price fluctuations and, in doing so, ensure a more predictable level of cash flow during the term of the contract.The Company does not enter into financial instruments for trading or speculative purposes. Crude Oil - The Company has partially mitigated its exposure to the WTI NYMEX price with option contracts. Natural gas - The Company has partially mitigated the natural gas commodity price risk by entering into fixed price swaps and option contracts. The Company is exposed to commodity price risk on its natural gas and crude oil contracts.As at March 31, 2009, a ten percent increase in the forward price on contracts would amount to a loss of $3,590,951(US $2,873,520).A ten percent decrease in the forward price on contracts would amount to a gain of $1,643,498 (US $1,315,209). The following table outlines the details of the Company’s natural gas derivative contracts: Volume per day Swap Call Natural Gas (mmbtu) Price Price Put Price (US$) (US$) (US$) November 1, 2008 - March 31, 2009 1,750 11.40 7.50 November 1, 2008 - March 31, 2009 2,000 11.20 8.00 November 1, 2008 - March 31, 2009 3,000 13.55 8.00 13 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) January 1, 2009 - March 31, 2009 1,000 - 7.00 April 1, 2009 - September 30, 2009 2,000 10.08 7.00 April 1, 2009 - October 31, 2009 3,000 9.03 8.00 October 1, 2009 - December 31, 2009 2,000 10.80 7.50 November 1, 2009 - December 31, 2009 1,500 - 6.50 November 1, 2009 - December 31, 2009 2,500 5.52 - - January 1, 2010 - December 31, 2010 2,000 10.05 6.50 January 1, 2010 - December 31, 2010 500 - 6.50 January 1, 2010 - December 31, 2010 1,000 9.45 6.50 Volume per Call Crude Oil day (bbls) Price Put Price (US$) (US$) January 1, 2008 - March 31, 2009 75 72.80 65.00 January 1, 2009 - December 31, 2009 75 100.50 75.00 January 1, 2009 - December 31, 2009 100 89.70 70.00 Risks associated with Financial Liabilities The Company is exposed to financial risks from its financial liabilities.The financial risks include market risk relating to commodity prices, interest rates, foreign exchange rates, credit and liquidly risks. Market Risk Market risk is the risk that the fair value or future cash flows of a derivative will fluctuate because of changes in market prices.Market risk comprises foreign exchange risk, interest rate risk and commodity price risk discussed below. Interest Rate Risk The Company is exposed to interest rate risk on bank indebtedness to the extent of changes in the LIBOR rate.At March 31, 2009, a one percent increase or decrease in the interest rate on debt amounts to $1,241,000 impact to net income for the year ended March 31, 2009.The Company had no interest rate swap or financial contracts in place as at or during the year ended March 31, 2009. Foreign Exchange Risk The Company’s significant operations are in the U.S. and the functional currency of its U.S. subsidiary’s operations is the U.S. Dollar (self sustaining operation).As a result, the revenues and expenses are translated to Canadian dollars using average exchange rates for the period.Assets and liabilities are translated at the period-end exchange rate.Gains or losses resulting from the translation are included in accumulated other comprehensive income (loss) in shareholders’ equity. 14 Petroflow Energy Ltd. Notes to Consolidated Financial Statements Expressed in Canadian Dollars March 31, 2009 and 2008 (Unaudited) The Company’s foreign exchange gain (loss) is primarily comprised of unrealized foreign exchange gains and losses on the translation of its net assets in the U.S. subsidiary.A $0.01 change in the U.S. to Canadian dollar exchange rate would have resulted in $256,000 in foreign exchange (gain) loss at March 31, 2009 which would be recognized in other comprehensive income. Credit Risk Credit risk is the risk of financial loss to the Company if a customer or counterparty to a financial instrument fails to meet its contractual obligations, and arises principally from the Company’s receivables from joint venture partners and petroleum and natural gas marketers. Receivables from petroleum and natural gas marketers are normally collected on the 25th day of the month following production. Petroflow’s policy to mitigate credit risk associated with these balances is to establish marketing relationships with large purchasers. The Company historically has not experienced any collection issues with its petroleum and natural gas marketers except as discussed below.
